 



Exhibit 10.9

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Consulting Agreement”) is made on August 15,
2019 (the “Effective Date”), by and between Bright Mountain Media, Inc., a
Florida corporation (“Bright Mountain”), Slutzky & Winshman Ltd., an Israeli
company, Registration No. [  ] (the “Company”), and Nadav Slutzky (I.D. No.
039987375) (the “Consultant”).

 

WHEREAS, the Consultant is a shareholder and co-founder of the Company and has
served as its Chief Executive Officer since February 11, 2015;

 

WHEREAS, on the Effective Date, Bright Mountain acquired all of the issued and
outstanding ordinary shares of the Company from its shareholders, including the
Consultant (the “Shareholders”), pursuant to the terms and conditions of that
certain Share Exchange Agreement and Plan of Merger dated July 31, 2019 by and
among Bright Mountain, Merger Sub (as defined therein), the Company and the
Shareholders (the “Share Exchange Agreement”);

 

WHEREAS, on the closing of the Share Exchange Agreement, the Company became a
wholly-owned subsidiary of Bright Mountain;

 

WHEREAS, in order to maintain the consistency of the operations of the Company
following the closing of the Share Exchange Agreement, as a condition precedent
to the transactions contemplated by the Share Exchange Agreement, the Consultant
agreed to enter into this Agreement;

 

WHEREAS, the Company wishes to engage Consultant to provide the services
described herein and Consultant has explicitly requested to be engaged as an
independent contractor (and not as employee of the Company) with no employment
relationship with the Company, and for the compensation and otherwise in
accordance with the terms and conditions contained in this Agreement;

 

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, accepted and agreed to, the Company and the Consultant, intending
to be legally bound, agree to the terms set forth below.

 

Section 1.  The Services



 

1.1 Scope of Services

 

  1.1.1 During the Term (as defined below), the Consultant will perform such
services, as detailed in Exhibit A attached hereto and incorporated herein by
reference, and such other services as may be agreed upon between the Company and
the Consultant from time to time (the “Services”).         1.1.2 The Consultant
shall provide the Services in accordance with the parameters and schedule
mutually agreed upon between the Company and Consultant from time to time. If
the parties do not agree upon a schedule for the performance of certain
Services, then the Consultant will perform such Services with due diligence
under the circumstances and in a prudent and expeditious manner.         1.1.3
Consultant’s activities with respect to this Agreement shall be coordinated with
the Company through the supervisor identified by the Company on Exhibit A hereto
or any other person nominated by the Company from time to time.

 

1.2 Performance of the Services

 

  1.2.1 The Consultant shall perform the Services in an efficient, expeditious,
professional manner and according to high standards in the industry. In the
performance of the Services and this Agreement, the Consultant shall comply with
all applicable laws, ordinances, rules, regulations, orders, licenses, permits
and other governmental requirements (including, but not limited to, any such
requirements imposed upon the Company with respect to the Services).

 

 

 

 

  1.2.2 The Consultant shall have at all times during the performance of the
Services hereunder, all necessary rights, authorizations, or licenses to perform
such Services and Consultant shall not utilize during the provision of the
Services hereunder any proprietary information of any third party. The
Consultant shall use its best efforts to promote the goodwill and reputation of
the Company, its business and services in the performance of the Services.      
  1.2.3 The Consultant shall immediately and without delay inform the Company of
any affairs and/or matters that might constitute a conflict of interest with the
Consultant’s position and/or engagement with the Company and/or the interests of
the Company and/or of the Company’s clients. The Consultant shall promptly
disclose to the Company any business opportunity that comes to its attention in
connection with the Services. The Consultant shall not take advantage of, or
divert, any such opportunity for the benefit of the Consultant or anyone else
without the prior written consent of the Company.

 

1.3 Subcontracting. The Consultant shall not subcontract or otherwise delegate
performance of any Services without the Company’s prior written consent.

 

Section 2.  Compensation and Payment

 

2.1 Services Fees. Subject to and in consideration for the Services and the
fulfillment of all of Consultant’s duties and obligations hereunder, the Company
shall pay the Consultant the service fees set forth in Exhibit A attached hereto
(the “Compensation”).     2.2 Payment. On or about the first day of each month
during the Term, the Consultant shall deliver to the Company an invoice for any
amounts due and payable under this Section 2 for the prior month. The Company
will pay the amounts properly due and payable under each of the invoices issued
in accordance with applicable law, within the time period set forth in Exhibit A
attached hereto.     2.3 Taxes. It is explicitly agreed between the parties that
any and all taxes, duties, fees, governmental or municipal fees or charges
and/or other impositions that may be levied pursuant to any applicable law upon
the Consultant with regards to the provision of the Services under this
Agreement, including, but not limited to, Income Tax, shall be borne solely by
the Consultant, and the amounts of the aforesaid payments shall be deemed to
have been included in the Compensation and the Consultant shall indemnify the
Company in the event the Company is required to pay any such taxes on behalf of
the Consultant. In the event that pursuant to any law or regulation, tax is
required to be withheld at source from any payment made to Consultant, the
Company shall withhold said tax at the rate set forth in the certification
issued by the applicable tax authority at the rate determined by said law or
regulation. Consultant shall indemnify the Company in the event the Company is
required to pay any such taxes on behalf of the Consultant.     2.4 The payments
provided for under this Section 2 shall constitute the total and exclusive
compensation payable by the Company to the Consultant for the provision of the
Services hereunder. The Consultant shall not be entitled to any other form of
compensation, commission, fee, bonus, equity, reimbursement or any other form of
payment or consideration for the provision of the Services hereunder.

 

Section 3.  Independent Contractor

 

3.1 The Consultant shall at all times act as an independent contractor, and
shall not be, and/or claim to be, an employee of the Company. Consultant
warrants that it is aware that this Agreement is only an agreement for the
provision of services on a strictly contractual basis and does not create
employer-employee relations between Consultant and the Company and does not
confer upon Consultant any rights, except for those explicitly set forth herein.

 

2

 

 

3.3 The Consultant undertakes that it and/or anyone on its behalf shall not
claim, demand, sue or bring any cause of action against the Company in
connection with alleged employer-employee relations between it and the Company
in connection with the Services, and if it or anyone on its behalf does so, it
shall indemnify the Company upon its first demand for any expense that may be
occasioned to it in respect of, or in connection with, a claim as aforesaid,
including legal fees. Without prejudice to the generality of the aforesaid, it
is hereby agreed that Consultant shall not be entitled to receive from the
Company any severance pay and/or any other payment and/or other consideration
deriving from employer-employee relations and/or the termination thereof and/or
any social benefits which an employee is entitled to receive in connection with
the provision of the Services.     3.4 If notwithstanding the agreement of the
parties and the Consultant’s informed undertakings, declarations and
representations under this Agreement, and for any reason whatsoever, a competent
authority, including a judicial body, shall determine that the Consultant was,
or is, the Company’s employee, and/or is entitled to an employee’s right and/or
benefits, the following provisions shall apply: (i) the parties agree that they
have made a mutual mistake regarding the amount of the Compensation. Had the
parties been aware of such mistake, they would have agreed that the Consultant
would be entitled to 60% (sixty percent) of the Compensation (the “Agreed
Alternative Payment”). The parties agree that in this event the Compensation
should have been the Agreed Alternative Payment, and the Consultant shall be
obligated to return to the Company, on the day of the claim and/or demand which
contradicts this Agreement, all additional amounts that the Consultant received
from the Company beyond the Agreed Alternative Payment as defined above (the
“Excess Amount”). Each Excess Amount, shall bear interest and shall be linked to
the Cost of Living Index on the Consultant’s pay day – as compared to the Index
on the day such amount will be returned to the Company; (ii) the Company shall
be entitled to set off such Excess Amounts against all amounts that the
Consultant shall be entitled to under this Agreement or any applicable law, or
under the decision of the court or of any other competent tribunal as mentioned
above, which shall not derogate from any other right of the Company to receive
from the Consultant the rest of the amounts it is entitled to; (iii) the
Consultant hereby waives any right to claim limitation of action.
Notwithstanding any other provisions in this Agreement to the contrary, any
bonus, incentive-based compensation, or any other compensation, paid to the
Consultant pursuant to this Agreement or any other agreement or arrangement with
the Company which is subject to recovery under any U.S. law, government
regulation or stock exchange listing requirement will be subject to such
deductions and claw back as may be required to be made pursuant to such U.S.
law, government regulation or stock exchange listing requirement (or any policy
adopted by the Bright Mountain pursuant to any such law, government regulation
or stock exchange listing requirement).

 

Section 4.  Term and Termination

 

4.1 Term. This Agreement shall commence on the Effective Date. The initial term
of this Agreement shall commence on the Effective Date and shall continue for a
period of two (2) calendar years (the “Initial Term”) unless terminated earlier
by the Company in accordance with Section 4.3. After the initial term, this
Agreement shall automatically be renewed for an additional one (1) year term
unless terminated earlier in accordance with Sections 4.2 or 4.3 below (the
“Renewal Term” and collectively with the Initial Term, the “Term”).     4.2
Notice Period. During the Renewal Term, each party may terminate this Agreement
by giving a ninety (90) days prior written notice of termination (the “Notice
Period”). During the Notice Period, the Company will have the sole and absolute
discretion to decide whether or not the Consultant shall provide the Services.

 

3

 

 

4.3 Termination for Cause.

 

  4.3.1 During the Term, Company may terminate this Agreement immediately, or
terminate the Notice Period immediately in any of the circumstances set forth
herein: (A) the Consultant’s death or Disability (as defined below); or (B) for
Cause (as defined below).           For the purpose of this Section 4.3,
“Disability” shall mean the physical or mental illness or injury as a result of
which Consultant remains unable to perform his duties to the Company for a
period of four (4) successive months, or for a period of 120 days in the
aggregate during a 12 months period irrespective of whether such days are
consecutive. Disability shall be deemed to occur upon the end of such four (4)
month period (or 120-day period, as applicable); “Cause” means (A) committing or
participating in an injurious act of fraud or embezzlement against the Company;
(B) committing or participating, willfully, in an injurious act or omission in a
manner which was materially damaging to the Company; (C) engaging in a criminal
enterprise involving moral turpitude; (D) conviction for a felony under the laws
of the State of Israel, the United States or any state thereof; (E) ) conviction
of, or plea of guilty or nolo contendere to, violation of any U.S. Federal or
state securities laws, rules or regulations, or any rules or regulations of any
stock exchange or other market on which Bright Mountain Media’s securities may
be listed or quoted for trading; (F) violation of Bright Mountain’s insider
trading policies in a manner which was materially damaging to the Company; or
(G) any assignment of this Agreement in violation of this Agreement.

 

4.4 Effect of Termination. Upon any expiration or termination of this Agreement,
the following will apply: (i) the Company will pay the Consultant the amounts
due in accordance with Section 2 for all Services actually performed in
accordance with this Agreement prior to the expiration or termination of this
Agreement; (ii) the Consultant shall immediately deliver to the Company all
Inventions, Company Inventions, Confidential Information (as such terms are
defined in the PIIA (as defined in Section 6)), work products, reports and any
other materials related to the Company or its business in its possession or
control; (iii) the Company will not be obligated to pay the Consultant for any
Services performed after the end of the Term; and (iv) the parties’ respective
rights and obligations under Sections 2.4, 3, 4.4, 5, 6 and 7 will survive the
expiration or termination of this Agreement as well as any rights, obligations
and duties which by their nature extend beyond the expiration or termination of
this Agreement (however so terminated).

 

Section 5.  Representations; Warranties; Covenants

 

5.1 The Consultant represents and warrants that this Agreement and the
performance of the Services and the Consultant’s other obligations under this
Agreement (i) will not constitute or cause any breach, default or violation of
any other consulting, nondisclosure, confidentiality or other agreement to which
the Consultant is a party; (ii) do not require the consent of any person or
entity; (iii) do not and will not violate any policies or procedures of any
other person or entity for which it performs services concurrently with those
performed herein; (iv) will be performed with promptness and diligence in a
workmanlike manner, in accordance with the practices and standards used in
professional well-managed operations performing similar services; and (v) do not
and will not infringe, misappropriate or violate any patent, copyright, trade
secret, trademark or other intellectual property right of any third party. The
Consultant further represents and warrants that it has the power and authority
necessary to enter into this Agreement, and that it has the necessary
experience, expertise, skills and know-how needed to perform its obligations
under this Agreement fully and completely, in a professional and diligent
manner.

 

4

 

 

5.2 The Consultant agrees to the transfer of any information related to it and
held by the Company to a database (including a database located abroad) and to
any other person or entity, as the Company shall deem necessary and reasonable
for business purposes or to pursue the Company’s business interests.

 

Section 6.  Confidential Information, Proprietary Rights, Assignment of
Inventions; Non-Compete

 

6.1 Consultant shall, simultaneously herewith, execute the non-competition,
proprietary information and inventions agreement, attached hereto as Exhibit B
and incorporated herein by reference as part of this Agreement (the “PIIA”). For
the removal of doubt, execution of the PIIA by Consultant is a condition
precedent to this Agreement becoming effective. Consultant agrees to comply with
all insider trading policies of Bright Mountain as may be adopted or amended
from time to time and brought to his attention during the Term and any Renewal
Term.     6.2 Consultant agrees that any breach of this Section 6 or any of the
provisions of the PIIA by Consultant would cause irreparable damage to the
Company and that, in the event of such breach, the Company shall have, in
addition to all remedies of law, the right to an injunction, specific
performance or other equitable relief to prevent the violation or threatened
violation of Consultant’s obligations hereunder.

 

Section 7.  Miscellaneous

 

7.1 Notices. Any notice to be given under this Agreement shall be in writing and
may be sent by email or by post. The preferred method of communication is email.
The Parties shall notify each other of any change in their contact details for
notices. Emails will be deemed to have been received one hour after being sent
or, if this falls after close of business, at 9.00 a.m. on the following working
day provided that an undeliverable message has not been generated by then.    
7.2 Non-waiver. The failure of the Company to insist upon or enforce strict
performance of any provision of this Agreement or to exercise any of its rights
or remedies under this Agreement will not be interpreted or construed as a
waiver or relinquishment to any extent of the Company’s rights to assert or rely
on any such provision, right or remedy in that or any other instance; rather,
the same will be and remain in full force and effect. All waivers by the Company
shall be in writing.     7.3 Severability. In the event any provision of this
Agreement shall be determined to be unenforceable, because it is invalid or in
conflict with any law of any relevant jurisdiction, the validity of the
remaining provisions shall not be affected, and the rights and obligations of
the parties shall be construed and enforced as if the Agreement did not contain
the particular provision(s) held to be unenforceable.     7.4 Assignment. The
Consultant will not (by contract, operation of law or otherwise) assign this
Agreement or any right or interest in this Agreement without the prior written
consent of the Company. The Company shall have the right to assign its rights
and obligations under this Agreement to a party which assumes the Company’s
obligations hereunder. Subject to the foregoing restriction on assignments by
the Consultant, this Agreement will be fully binding upon, inure to the benefit
of, and be enforceable by the parties and their respective successors, assigns
and legal representatives.     7.5 Governing Law; Venue and Jurisdiction. This
Agreement shall be governed and construed under and in accordance with the laws
of the State of Florida applicable to contracts made and to be performed
entirely in such state (without giving effect to the conflicts of laws
provisions thereof); provided however, that all matters relating specifically to
compliance with employment laws of the State of Israel shall be governed by and
construed in accordance with the internal substantive laws of the State of
Israel. Each of the parties hereto expressly and irrevocably: (1) agree that any
legal suit, action or proceeding arising out of or relating to this Agreement
will be instituted exclusively in United States District Court for the Southern
District of Florida, Palm Beach County, Florida; (2) waive any objection they
may have now or hereafter to the venue of any such suit, action or proceeding;
and (3) consent to the in personam jurisdiction of United States District Court
for the Southern District of Florida, Palm Beach County, Florida in any such
suit, action or proceeding. Each of the parties hereto further agrees to accept
and acknowledge service of any and all process which may be served in any such
suit, action or proceeding in the United States District Court for the Southern
District of Florida, Palm Beach County, Florida and agree that service of
process upon it mailed by certified mail to its address will be deemed in every
respect effective service of process upon it, in any such suit, action or
proceeding.



 

5

 

 

7.6 Amendments. This Agreement may be amended or modified, in whole or in part,
only by an instrument in writing signed by all parties hereto.     7.7 Entire
Agreement. This Agreement sets forth the entire agreement, and supersedes any
and all prior agreements, of the parties with respect to the Services performed
or to be performed by the Consultant hereunder, including the Services Agreement
by and between the parties herein, dated January 1, 2017. All actions to be
taken by the Company hereby shall be taken upon the instruction of the Chief
Executive Officer of Bright Mountain.     7.8 Public Disclosures. The Consultant
is hereby granting the Company and Bright Mountain permission to mention the
Consultant’s name as a consultant to the Company. Other than specifically agreed
in writing between the Company and the Consultant or required by applicable law
or court order, the Consultant shall not disclose the terms of this Agreement.  
  7.9 Headings; Interpretation. Headings and subheadings are for convenience
only and shall not be deemed to be a part of this Agreement. The preamble,
exhibits and schedules to this Agreement constitute an integral part hereof.
Words in the singular shall include the plural and vice versa; words in the
masculine shall include the feminine and vice versa; and reference to a person
shall also include corporate bodies and other legal entities.     7.10
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall constitute an original and all of which shall be deemed a single
agreement.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.

 

COMPANY:     CONSULTANT:           Slutzky & Winshman Ltd.                
Signature: /s/ Joey Winshman   Signature: /s/ Nadav Slutzky Name: Joey Winshman
  Name: Nadav Slutzky Title: Chief Marketing Officer      

 

Bright Mountain Media, Inc.

 

Signature: /s/ W. Kip Speyer

W. Kip Speyer, Chief Executive Officer

 

6

 

 

Exhibit A

 

to the Consulting Agreement by and between Bright Mountain Media, Inc., Slutzky
& Winshman Ltd. and Nadav Slutzky (the “Agreement”)

 

A. Name of Company’s Supervisor: The Board of Directors and the Chief Executive
Officer of Bright Mountain.     B. Description and Scope of Services: The
Consultant shall provide services in the field of online marketing (the
“Services”).     C. Compensation: In consideration of the provision of the
Services in accordance with the terms and conditions of the Agreement, the
Consultant shall be entitled to receive from the Company the following
consideration (collectively, the “Compensation”):

 

  (1) Fee: a monthly gross fee of NIS 57,308 + VAT         (2) Annual Cash
Bonus: In addition to his monthly fee, Consultant shall be entitled to an annual
cash bonus in accordance with, and subject to, all the terms and conditions of
the applicable plan to be adopted by the Company (the “Annual Bonus”). The
Parties agree that no later than Sixty (60) days from the Effective Date, the
terms and conditions under which the Consultant shall be entitled to receive the
Annual Bonus will be agreed upon in writing.         (3) Reimbursement of
Expenses: The Company shall reimbursement the Consultant for any reasonable
expenses incurred by Consultants during the provision of the Services, including
reimbursement of mobile phone expenses, car expenses, etc, provided that such
expenses have been pre-approved by the Company. Reimbursement of any out of
pocket expenses shall be done against receipts and/or other appropriate
documentation as may be required by Company from time to time. All in accordance
with the Company’s policies and guidelines on this subject.         (4)
Reimbursement of Travel Expenses: The Company shall reimbursement the Consultant
for travel expenses incurred on by Consultants during the provision of the
Services, provided that the Consultant has received the Company’s prior written
consent before booking any such travel. For the purpose of such reimbursement,
the Consultant shall be required to present the relevant receipts to the Company
and to fill an expense report in accordance with the Company’s policy.

 

The Company will pay the amount properly due and payable under each of the
Consultant’s invoices issued in accordance with applicable law, within seven (7)
days after receiving an invoice.

 

BY THEIR SIGNATURE BELOW, THE PARTIES ACKNOWLEDGE THAT THE FOREGOING EXHIBIT
REFLECTS THE PARTIES’ AGREEMENT:

 

COMPANY:   CONSULTANT:       Slutzky & Winshman Ltd.           Signature: /s/
Joey Winshman   Signature: /s/ Nadav Slutzky Name: Joey Winshman   Name: Nadav
Slutzky Title: Chief Marketing Officer   Date: August 15, 2019

 

7

 

 

Exhibit B

 

NON-COMPETITION, PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

THIS NON-COMPETITION, PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
(“Agreement”) is made effective as of August 15, 2019 (“Effective Date”) by and
between Slutzky & Winshman Ltd., a corporation organized under the laws of the
State of Israel (the “Company”) and the undersigned (the “Consultant”). Unless
the context otherwise requires, the term “Company” shall also include all direct
and indirect existing and future subsidiary, parent or related corporations of
the Company, including but not limited Bright Mountain Media, Inc., a Florida
corporation (“Bright Mountain”).

 

AGREEMENT

 

Consultant acknowledges that Consultant’s engagement with the Company, whether
before or after the date of this Agreement (the “Engagement”) pursuant to the
terms and conditions of the consulting agreement to which this Agreement is
attached (the “Consulting Agreement”) creates a relationship of confidence and
trust between Consultant and the Company with respect to all Confidential
Information and Inventions (as such terms are defined below) of the Company.

 

In consideration and as a condition of Consultant’s engagement with the Company,
the compensation paid therefore, and the benefits received therefore, the
sufficiency of which is hereby acknowledged, it is hereby agreed as follows:

 

1. Confidential Information

 

(a) Confidentiality. Except as herein provided, Consultant agrees that during
and after termination of Consultant’s Engagement with the Company, Consultant
(i) shall keep all Confidential Information (as defined below) confidential and
shall not directly or indirectly, use, divulge, publish or otherwise disclose or
allow to be disclosed any aspect of Confidential Information without the
Company’s prior written consent; (ii) shall refrain from any action or conduct
which might reasonably or foreseeably be expected to compromise the
confidentiality or proprietary nature of the Confidential Information; and (iii)
shall follow recommendations made by the Board of Directors, officers or
supervisors of the Company from time to time regarding Confidential Information.
“Confidential Information” includes but is not limited to Inventions and Company
Inventions (as defined in section 2(b)), Assignable Inventions (as defined in
section 2(c)), trade secrets, confidential information, knowledge or data of the
Company, or any of its clients, customers, consultants, shareholders, licensees,
licensors, vendors or affiliates, that Consultant may produce, obtain or
otherwise acquire or have access to during the course of Consultant’s Engagement
with the Company (whether before or after the date of this Agreement), including
but not limited to: business plans, records, and affairs; customer files and
lists; special customer matters; sales practices; methods and techniques;
merchandising concepts, strategies and plans; sources of supply and vendors;
special business relationships with vendors, agents, and brokers; promotional
materials and information; financial matters; mergers; acquisitions; equipment,
technologies and processes; selective personnel matters; inventions;
developments; product specifications; procedures; pricing information;
intellectual property; know-how; technical data; software programs; algorithms;
operations and production costs; processes; designs; formulas; ideas; plans;
devices; materials; and other similar matters which are confidential. All
Confidential Information and all tangible materials containing Confidential
Information are and shall remain the sole property of the Company.

 

(b) Limitation. Consultant shall have no obligation under this Agreement to
maintain in confidence any information that (i) is in the public domain at the
time of disclosure; (ii) though originally Confidential Information,
subsequently enters the public domain other than by breach of Consultant’s
obligations hereunder or by breach of another person’s or entity’s
confidentiality obligations; or (iii) is shown by documentary evidence to have
been known by Consultant prior to disclosure to Consultant by the Company.

 

8

 

 

(c) Information of Consultant’s Former Employers/Recipients of Services.
Consultant agrees that Consultant has not and will not, during the term of the
Engagement with the Company, (i) improperly use or disclose any proprietary
information or trade secrets of any former employer/recipient of services or
other person or entity with which Consultant has an agreement or duty to keep in
confidence information acquired by Consultant, if any, or (ii) bring onto the
premises of the Company any document or confidential or proprietary information
belonging to such employer/recipient of services, person or entity unless
consented to in writing by such employer, person or entity and by the Company.
Consultant will indemnify the Company and hold it harmless from and against all
claims, liabilities, damages and expenses, including reasonable attorneys’ fees
and costs of suit, arising out of or in connection with any violation of the
foregoing.

 

(d) Third Party Information. Consultant recognizes that the Company may have
received, and in the future may receive, from third parties their confidential
or proprietary information subject to a duty on the Company’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes. Consultant agrees that Consultant owes the Company and such third
parties, during Consultant’s Engagement with the Company and thereafter, a duty
to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person or entity and to use it in a
manner consistent with, and for the limited purposes permitted by, the Company’s
agreement with such third party.

 

(e) Insider Trading. Consultant agrees to comply with all insider trading
policies of Bright Mountain as may be adopted or amended from time to time, and
brought to his attention, during the Term and any Renewal Term.

 

2. Inventions

 

(a) Inventions Retained and Licensed. Consultant has attached hereto, as Exhibit
B1, a list describing all inventions, ideas, improvements, designs and
discoveries, whether or not patentable and whether or not reduced to practice,
original works of authorship and trade secrets made or conceived by or belonging
to Consultant (whether made solely by Consultant or jointly with others) that
(i) were developed by Consultant prior to Consultant’s Engagement with Company;
(ii) relate to Company’s actual or proposed business, products or research and
development; and (iii) are not assigned to Company hereunder (collectively,
“Prior Inventions”); or, if Exhibit B1 is incomplete or if no such list is
attached, Consultant represents that there are no such Prior Inventions.
Consultant hereby acknowledges that it shall not incorporate into or with the
Company’s products or otherwise use in the scope of its Engagement with the
Company, any Prior Inventions or any third party intellectual property without
first receiving Company’s prior written approval therefor. If in the course of
Consultant’s service for Company, Consultant incorporates into a Company’s
product, process or machine a Prior Invention owned by Consultant or in which
Consultant’s has an interest, Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide right and license
to make, have made, modify, use, sell, sublicense and otherwise distribute such
Prior Invention as part of or in connection with such product, process or
machine.

 

9

 

 

(b) Assignment of Inventions. Consultant hereby agrees and acknowledged that
Company is and shall remain the sole and exclusive owner, and/or to the extent
necessary hereby assigns and transfers to Company, to the fullest extent under
applicable law, Consultant’s entire right, title and interest in and to all
inventions, ideas, improvements, designs, developments, works, know-how,
original works of authorship, formulae, concepts, techniques, methods, systems,
processes, compositions of matter, algorithms, computer software programs
(including, but not limited to, any code, modules, tools, and libraries),
databases, trade secrets and discoveries and any other intellectual creations of
any nature whatsoever (the “Inventions”), whether or not patentable and whether
or not reduced to practice, made or conceived by Consultant, whether solely by
Consultant or jointly with others, during the period of Consultant’s Engagement
with Company that either (i) relate in any manner to the actual or demonstrably
anticipated business, work, Confidential Information or research and development
of Company, its affiliates or subsidiaries; or (ii) are developed in whole or in
part on Company’s time or using Company’s equipment, supplies, facilities or
Confidential Information; or (iii) result from or are suggested by any task
assigned to Consultant or any work or service performed by Consultant for or on
behalf of Company, its affiliates or subsidiaries, or by the scope of
Consultant’s Engagement or any other duties and responsibilities with Company,
its affiliates or subsidiaries (the “Company Inventions”). Without derogating
from the aforementioned Consultant further acknowledges that all original works
of authorship that are made by Consultant, solely or jointly with others, within
the scope of and during the period of Consultant’s Engagement with the Company
and that are protectible by copyright are “works made for hire,” as defined in
the U.S. Copyright Act and shall be owned solely by the Company. Further,
without derogating from the aforementioned, Consultant hereby explicitly waives
any interest, claim or demand that the Consultant may have for, or may be
entitled to, with respect to any consideration, compensation or royalty in
connection with the Inventions, including but not limited to, any claims for
consideration, compensation or royalty under any law of any applicable
jurisdiction (including, to the extent applicable or found by any competent
court or tribunal despite the Parties’ agreement hereunder irrevocably waives
any right to receive remuneration or royalty for “Service Inventions” under
Section 134 of Patents Law 1967). Consultant hereby acknowledges and declares
that the Compensation provided under the Consulting Agreement constitutes the
entire compensation to which Consultant is entitled to and includes any and all
consideration with respect to the Company Inventions developed by Consultant.
Consultant further waives the right to bring any claims, demands or allegations
to receive compensation, consideration or royalty with respect to the Moral
Rights (as further defined) and the Company Inventions. “Moral Rights” as used
herein means the rights of an author under Section 45 of the Israeli Copyright
Law, 2007, or any other similar provision under any law of any applicable
jurisdiction, including the right of the author to be known as the author of
his/her work; to prevent others from being named as the author of his/her work;
to prevent others from making deforming changes in his/her work in a manner that
reflects negatively on his/her professional standing, his/her goodwill or
dignity.

 

(c) Disclosure of Inventions. Consultant agrees that in connection with any
Invention: (i) Consultant shall promptly disclose such Invention in writing to
Consultant’s immediate supervisor at Company (which shall be received in
confidence by Company), regardless of whether Consultant believes the Invention
is a Company Invention or not, in order to permit Company to claim rights to
which it may be entitled under this Agreement; and (ii) Consultant shall, at
Company’s request, promptly execute a written assignment of title to Company for
any Inventions including Company Invention required to be assigned by Section
2(b), (an “Assignable Invention”), and Consultant will preserve any such
Assignable Invention as Confidential Information of Company.

 

(d) Patent and Copyright Registrations. Consultant agrees to assist Company, or
its designee, at Company’s expense, in every proper way to secure Company’s
rights in the Assignable Inventions and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto in any and all
countries, including the disclosure to Company of all pertinent information and
data with respect thereto, the execution of all applications, specifications,
oaths, assignments and other instruments that Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
Company, its successors, assigns, and nominees the sole and exclusive rights,
title and interest in and to such Assignable Inventions, and any copyrights,
patents, or other intellectual property rights relating thereto. Consultant
further agrees that Consultant’s obligation to execute or cause to be executed,
when it is in Consultant’s power to do so, any such instrument or papers shall
continue after the termination of Consultant’s Engagement with Company. If
Company is unable because of Consultant’s mental or physical incapacity or for
any other reason to secure Consultant’s signature to apply for or to pursue any
application for any Israel, U.S. or other patents or copyright registrations
covering Assignable Inventions or original works of authorship assigned to
Company as above, then Consultant hereby irrevocably designates and appoints
Company and its duly authorized officers and agents as Consultant’s agent and
attorney-in-fact, to act for and in Consultant’s behalf and stead to execute and
file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by
Consultant.

 

(e) Other Obligations. Consultant acknowledges that Company from time to time
may have agreements with other persons or with the Israeli, U.S. or other
governments, or agencies thereof, that impose obligations or restrictions on
Company regarding Inventions made during the course of work thereunder or
regarding the confidential nature of such work. Consultant agrees to be bound by
all such obligations and restrictions and to take all action necessary to
discharge the obligations of Company thereunder.

 

10

 

 

3. Return of Confidential Material. Upon Company’s request or in the event of
Consultant’s termination of Engagement with Company for any reason whatsoever,
Consultant agrees to promptly surrender and deliver to Company all records,
materials, equipment, drawings, documents and data of any nature pertaining to
any Confidential Information or to Consultant’s Engagement, and Consultant will
not retain or take any tangible materials or electronically stored data,
containing or pertaining to any Confidential Information that Consultant may
produce, acquire or obtain access to during the course of Consultant’s
Engagement.

 

4. Notification of New Employer/Recipient of Services. If the Engagement
hereunder is terminated, Consultant hereby consents to the Company notifying
Consultant’s new employer/recipient of services about Consultant’s rights and
obligations under this Agreement.

 

5. Non-Solicitation and Non-Competition.

 

(a) Restrictions. Consultant agrees that during the period of Consultant’s
Engagement with the Company and for twenty four (24) months after the date of
termination of Consultant’s Engagement with Company (for any reason or no
reason, whether voluntary or involuntary), Consultant’s will not, either
directly or indirectly, either alone or jointly with others or as an employee,
agent, consultant owner, partner, joint venturer, stockholder, broker,
principal, corporate officer, director, licensor or in any other capacity or as
an employee of any person, firm or company, anywhere in the world:

 

(i) induce, solicit, recruit or encourage (or endeavor to induce, solicit,
recruit or encourage) any employee or consultant of the Company to leave the
Company;

 

(ii) solicit the business of any client or customer of Company (other than on
behalf of Company);

 

(iii) solicit or approach in competition with the Company, any person or entity
which was provided with goods or services by the Company, provided goods or
services to the Company or who invested or contemplated investment in the
Company at any time during the 24 months immediately prior to the date of
termination of the Engagement, for the purpose of offering or receiving goods or
services of the same type as or similar to the goods or services supplied or
received by the Company at the date of termination of the Engagement or for the
purpose of soliciting investment in an entity other than the Company;

 

(iv) engage in any activity that is direct completion with the business or
demonstrably anticipated business of Company;

 

(v) carry on or hold an interest in any corporation, venture, entity or other
business (other than a minority interest in a publicly traded company) which
competes with the products or services of the Company: or

 

(vi) assist any other person or organization in competing or in preparing to
compete with the business or demonstrably anticipated business of the Company or
act as an employee, officer consultant or in any managerial capacity in a
business in competition with the Company.

 

(b) Enforcement. If at any time any of the provisions of Section 5(a) are deemed
invalid or unenforceable or are prohibited by the laws of the state or place
where they are to be performed or enforced, by reason of being vague or
unreasonable as to duration or geographic scope or scope of activities
restricted, or for any other reason, such provisions shall be considered
divisible and shall become and be immediately amended to include only such
restrictions and to such extent as shall be deemed to be reasonable and
enforceable by the court or other body having jurisdiction over this Agreement.
The provisions of Section 5(a), as so amended, shall be valid and binding as
though any invalid or unenforceable provision had not been included.

 

11

 

 

6. Representations. Consultant agrees to execute any proper oath or verify any
proper document required to carry out or evidence compliance with the terms of
this Agreement. Consultant represents that Consultant’s performance of all the
terms of this Agreement, and as a Consultant to the Company, will not breach any
agreement to keep in confidence proprietary information acquired by Consultant
in confidence or in trust prior to Consultant’s retention by Company. Consultant
has not entered into, and Consultant agrees that Consultant’s will not enter
into, any oral or written agreement in conflict herewith.

 

7. Equitable Relief. Consultant agrees that it would be impossible or inadequate
to measure and calculate the Company’s damages from any breach of the covenants
set forth in this Agreement. Accordingly, Consultant agrees that if Consultant
breaches this Agreement, including without limitation the provisions of Section
5(a), hereunder, the Company will have available, in addition to any other right
or remedy available, the right to obtain an injunction from a court of competent
jurisdiction restraining such breach or threatened breach and to specific
performance of any such provision of this Agreement. Consultant further agrees
that no bond or other security shall be required in obtaining such equitable
relief and Employee hereby consents to such injunction’s issuance and to the
ordering of specific performance. In any legal proceeding commenced under this
Section 7, the losing party shall pay the prevailing party’s actual attorneys’
fees and expenses incurred in the preparation for, conduct of or appeal or
enforcement of judgment from the proceeding. The phrase “prevailing party” shall
mean the party who is determined in the proceeding to have prevailed or who
prevails by dismissal, default or otherwise.

 

8. Governing Law; Consent to Personal Jurisdiction. This Agreement shall be
governed and construed under and in accordance with the laws of the State of
Florida applicable to contracts made and to be performed entirely in such state
(without giving effect to the conflicts of laws provisions thereof); provided
however, that all matters relating specifically to compliance with employment
laws of the State of Israel shall be governed by and construed in accordance
with the internal substantive laws of the State of Israel. Each of the parties
hereto expressly and irrevocably: (1) agree that any legal suit, action or
proceeding arising out of or relating to this Agreement will be instituted
exclusively in United States District Court for the Southern District of
Florida, Palm Beach County, Florida; (2) waive any objection they may have now
or hereafter to the venue of any such suit, action or proceeding; and (3)
consent to the in personam jurisdiction of United States District Court for the
Southern District of Florida, Palm Beach County, Florida in any such suit,
action or proceeding. Each of the parties hereto further agrees to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in the United States District Court for the Southern
District of Florida, Palm Beach County, Florida and agree that service of
process upon it mailed by certified mail to its address will be deemed in every
respect effective service of process upon it, in any such suit, action or
proceeding.

 

9. Entire Agreement. This Agreement and the Consulting Agreement sets forth the
entire agreement and understanding between Company and Consultant relating to
the subject matter herein and merges all prior discussions and agreements
between the parties with respect that subject matter. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by the Company and Consultant. Any
subsequent change or changes in Consultant’s duties, salary or compensation will
not affect the validity or scope of this Agreement.

 

10. Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.

 

11. Successors and Assigns. This Agreement will be binding upon Consultant’s
heirs, executors, administrators and other legal representatives and will be for
the benefit of Company, its successors, and its assigns.

 

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original and all of which shall be deemed a
single agreement.

 

13. No Employment Contract. Nothing in this Agreement shall be construed to
create a contract of employment, either express or implied-in-fact, for any
fixed term or requiring cause for termination.

 

[signature page follows]

 

12

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

COMPANY:   CONSULTANT:           Slutzky & Winshman Ltd.                
Signature: /s/ Joey Winshman   Signature: /s/ Nadav Slutzky Name: Joey Winshman
  Name: Nadav Slutzky Title: Chief Marketing Officer   Date: August 15, 2019

 

Bright Mountain Media, Inc.

 

Signature: /s/ W. Kip Speyer

W. Kip Speyer, Chief Executive Officer

 

13

 

 



Exhibit B1

 

TO THE PROPRIETARY INFORMATION, NON-COMPETITION AND INVENTIONS AGREEMENT

 

Prior Inventions

 

Following a list of Prior Inventions of the Consultant:

 

1. __________________________________________________________

 

2. __________________________________________________________

 

3. __________________________________________________________

 

4. __________________________________________________________

 

If nothing is listed, I will be regarded as having declared that I have no Prior
Inventions.

 

      Consultant (Signature)   Date

 

14

 

 